IN THE UNITED STATES DISTRICT COURT
FOR THE TERRITORY OF GUAM

UNITED STATES OF AMERICA, CIVIL CASE NO. 17-00113

Plaintiff, ORDER DENYING PLAINTIFF UNITED
STATES OF AMERICA’S MOTION TO
vs. VACATE ORDERS
GOVERNMENT OF GUAM;
CHAMORRO LAND TRUST
COMMISSION; and
ADMINISTRATIVE DIRECTOR OF
THE CHAMORRO LAND TRUST
COMMISSION,

Defendants.

eee ee ee eee eee ees ee

 

ORDER DENYING PLAINTIFF
UNITED STATES OF AMERICA’S MOTION TO VACATE ORDERS

I. INTRODUCTION.

Plaintiff United States of America seeks to vacate this
court’s rulings stating that the United States, acting on behalf
of individuals claiming to have been victims of housing
discrimination by the Territory of Guam, may not pursue damages
for those individuals pursuant to 42 U.S.C. § 3614 of the Fair
Housing Act. The United States, pointing to the settlement that
the parties have reached in this case, expresses concern that
this court’s rulings might be cited in other Fair Housing Act

disputes. The court denies the motion to vacate.

Case 1:17-cv-00113 Document 104 Filed 07/17/20 Page 1 of 10
II. BACKGROUND .

On September 21, 2017, the United States filed the
present action, arguing that the Chamorro Land Trust Act violated
the Fair Housing Act by offering housing benefits in the form of
land leases only to “native Chamorros,” which the United States
characterized as a racial classification. See Document No. 1.
The United States sought summary judgment on the racial
classification issue. This court denied summary judgment on that
issue, noting that there were questions of fact as to whether
“native Chamorros” was a reference to individuals whose land had
been allegedly confiscated without just compensation for use by
the military during World War II, and as to whether the Chamorro
Land Trust Act was actually a method of compensating those
individuals.

A related motion raised the question of whether the
United States could recover money damages under the Fair Housing
Act from Guam on behalf of individuals allegedly injured by
Guam’s preferential violation of the Fair Housing Act. Citing
Guam’s sovereign immunity, this court ruled (“Damages Ruling”)
that the United States could not recover such damages on behalf
of individuals who would have themselves been barred by Guam’s
sovereign immunity from suing Guam directly. See 2019 WL 1867426
(D. Guam Apr. 25, 2019) (Order Denying Plaintiff United States of

America’s Motion to Revise Order Granting in Part Defendants’

Case 1:17-cv-00113 Document 104 Filed 07/17/20 Page 2 of 10
Motion for Judgment on the Pleadings); and 2018 WL 6729629 (D.
Guam Dec. 21, 2018) (Section V.B. of Order Denying Plaintiff's
Motion for Partial Judgment on the Pleadings; Order Granting in
Part and Denying in Part Defendants’ Motion for Judgment on the
Pleadings and Joinder Therein).

On June 5, 2020, after extensive settlement discussions
led by Magistrate Judge Barry M. Kurren, the parties settled this
action. The settlement is not contingent on a vacatur by this
court of its Damages Ruling. See Document No. 95-1 (Settlement
Agreement Between the United States of America and Government of
Guam, Chamorro Land Trust Commission & Administrative Director of
the Chamorro Land Trust Commission).

On June 23, 2020, the court dismissed this action
pursuant to the settlement agreement, reserving the right to
address this unopposed motion to vacate the Damages Ruling. See
Document Nos. 96, 102.

III. ANALYSIS.

In U.S. Bancorp Mortgage Company v. Bonner Mall
Partnership, 513 U.S. 18, 29 (1994), the Supreme Court examined
whether the Ninth Circuit should have granted a motion to vacate
its opinion after the parties reached a settlement. The Court
held that mootness because of a settlement, rather than because
of happenstance, “does not justify vacatur of a judgment under

review.” The Supreme Court stated that whether the Ninth Circuit

Case 1:17-cv-00113 Document 104 Filed 07/17/20 Page 3 of 10
should have vacated its opinion involved an equitable
determination and that vacatur should be granted only in
“exceptional circumstances.” Id. That is because “[j]Judicial
precedents are presumptively correct and valuable to the legal
community as a whole. They are not merely the property of
private litigants and should stand unless a court concludes that
the public interest would be served by a vacatur.” Id. at 26
(quotation marks and citation omitted).

Several years later, the Ninth Circuit limited Bonner
Mall to circumstances involving a settlement that is reached
while a case is on appeal. The Ninth Circuit said that “a
district court should enjoy greater equitable discretion when
reviewing its own judgments than do appellate courts operating at
a distance.” Am. Games, Inc. v. Trade Prod., Inc., 142 F.3d
1164, 1170 (9% Cir. 1998). Thus, “a district court may vacate
its own decision in the absence of extraordinary circumstances.”
Id. at 1168. A district court may consider “the consequences and
attendant hardships of dismissal or refusal to dismiss and the
competing values of finality of judgment and right to
relitigation of unreviewed disputes.” Id. (quotation marks and
citations omitted). The Ninth Circuit noted that district courts
should also examine “the motives of the party whose voluntary
action mooted the case,” id., and cautioned that district courts

should keep in mind public policy considerations to prevent

Case 1:17-cv-00113 Document 104 Filed 07/17/20 Page 4 of 10
litigants from manipulating the common law to erase or bury
unfavorable decisions. Id. at 1170.

Cases subsequent to American Games have applied this
equitable balancing test to determine whether a district court
should vacate its orders. In Ayotte v. American Economy
Insurance Company, 578 F. App'x 657 (9 Cir. 2014), for example,
the Ninth circuit stated:

American Games holds that Bonner Mail did not

overrule this court’s established procedure

of remanding a vacatur request so that the

district court can apply an equitable

balancing test. American Games sets out

various considerations that a district court

should consider. The considerations include,

but are not limited to, the consequences and

attendant hardships of dismissal or refusal

to dismiss, the competing values of finality

of judgment and right to relitigation of

unreviewed disputes, the motives of the party

whose voluntary action mooted the case, and

the public policy against allowing a losing

party to buy an eraser for the public record.

Id. (quotation marks and citations omitted). District courts
have cited Ayotte and American Games for the same proposition.
See Ctr. For Biological Diversity v. United States Army Corps of
Engineers, 2020 WL 2027229, at *2 (C.D. Cal. Jan. 7, 2020); In re
CytRx Corp. Stockholder Derivative Litig., 2016 WL 6571265, at *2
(C.D. Cal. Aug. 17, 2016).

Applying this equitable balancing test, the court

declines to vacate its Damages Ruling. The United States argues

that, as a repeat player before the court with respect to Fair

Case 1:17-cv-00113 Document 104 Filed 07/17/20 Page 5 of 10
Housing Act claims, it is concerned about the impact of this
court’s Damages Ruling on other cases. It argues that because an
appellate court will not review the Damages Ruling given the
settlement, other courts may be inappropriately influenced by it.
The United States points out that, under the terms of the
settlement agreement, it will not seek damages from Defendants
and that Defendants agreed not to oppose this motion. This court
is not persuaded to vacate the Damages Ruling. It is not this
court’s practice to vacate its rulings when the parties settle a
case and, having balanced the equities, this court concludes that
vacatur is not warranted here.

The United States knew when it settled the case that
this court’s Damages Ruling might continue to be available to
litigants and other courts. The United States gave up the right
to appeal this court’s Damages Ruling as part of settling and
avoiding protracted litigation, hoping that this court would
balance the equities and determine that the public interest in
preserving the Damages Ruling was outweighed by the Government’s
concern that other courts might find the Damages Ruling
persuasive.

The court recognizes that litigants and courts might
cite the Damages Ruling. However, there is a dearth of reported
cases involving Fair Housing Act claims by the United States

against a territory or state, or against a territorial or state

Case 1:17-cv-00113 Document 104 Filed 07/17/20 Page 6 of 10
agency. By contrast, numerous reported cases address claims
against municipalities or private entities. This suggests that
there will be actually be very few instances in which the United
States may have to address this court’s sovereign immunity
reasoning. While the United States points to cases in which Fair
Housing Act claims have been brought against states or state
agencies by parties other than the United States, that does not
“demonstrat[e] that state agencies may often be the subject of
[Fair Housing Act] claims by the United States.” Document No.
97, Page 12 of 24, The instances in which this court’s Damages
Ruling might actually be on point in cases involving the United
States appear to this court to be far more limited than the
United States posits.

The court notes that even if the United States is
barred from seeking damages on behalf of individual victims from
a state or territory, that does not necessarily mean that
individual victims cannot seek compensation. Damages may be
available under other federal laws or under state laws. For
example, individual victims of housing discrimination could seek
damages from state officials in their individual capacities under
42 U.S.C. § 1983. During the hearing on this motion, the United
States said that it wanted to be able to proceed under the Fair
Housing Act to avoid defenses like a statute of limitations or

estoppel that might be raised in other contexts. This court

Case 1:17-cv-00113 Document 104 Filed 07/17/20 Page 7 of 10
understands the value of claims that are not constrained by
various defenses applicable to other claims. But the point
remains that the Damages Ruling does not necessarily deprive
individual victims of any remedy.

Critical to this court’s analysis of the United States’
vacatur motion is the status of the Damages Ruling as a decision
by a Single district judge. The decision does not bind anyone in
any other case, and others are free to adopt or reject its
reasoning. At most, the Damages Ruling might have some
persuasive effect, but that is so whether the court vacates the
Damages Ruling or not. As the United States concedes in its
moving papers, even if this court grants the motion for vacatur,
the Damages Ruling itself will remain available, easily findable
on Westlaw, Lexis, and other legal data bases. The decision
would be flagged as having been vacated, and any vacatur order
noting the parties’ settlement would be included in the data
bases, but the Damages Ruling itself would not be removed from
the data bases. Thus, to the extent the United States is
concerned about the persuasive value of the Damages Ruling, that
value, such as it may be, would remain with or without vacatur.

This court’s Damages Ruling addresses the Fair Housing
Act claims before it. If another court adopts similar reasoning
in another Fair Housing Act case, or even in a case involving an

entirely different context, the United States would be free to

Case 1:17-cv-00113 Document 104 Filed 07/17/20 Page 8 of 10
challenge that court’s ruling on appeal. This is so even if, as
the United States posits, a municipality tries to analogize its
position to that of a state or territory. According to the
United States, that would be a misuse of this court’s Damages
Ruling. Assuming without deciding that that would be a misuse,
any misuse provides no basis for vacatur. Any decision could
possibly be misapplied, and the United States’ argument in that
regard is an argument that all court rulings should be vacated
upon settlement. That is not the law. In this particular
instance, the United States may take comfort in this court’s
earlier statement that its ruling binds no other district judge.

The United States clearly considers the Damages Ruling
to be mistaken. Nevertheless, this court, having given the
ruling time and consideration, thinks it should not render that
time and consideration a waste. Public policy dictates that the
Damages Ruling be available for scrutiny by other parties,
courts, and the legal community, even if not reviewed by an
appellate court. See Am. Games, 142 F.3d at 1170. This court’s
ruling belongs to the public, not just to the parties in this
case. This judge therefore declines to vacate its Damages
Ruling.
IV. CONCLUSION.

The United States’ motion seeking vacatur of this

court’s Damages Ruling is denied.

Case 1:17-cv-00113 Document 104 Filed 07/17/20 Page 9 of 10
IT IS SO ORDERED.

DATED: July 17, 2020.

/s/ Susan Oki Mollway
Susan Oki Mollway
United States District Judge

 

 

United States of America v. Government of Guam, et al., Civ. No. 17-00113;
ORDER DENYING PLAINTIFF UNITED STATES OF AMERICA'S MOTION TO VACATE ORDERS

10

Case 1:17-cv-00113 Document 104 Filed 07/17/20 Page 10 of 10
